Citation Nr: 0429949	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 28, 1984 
for the grant of service connection for malignant melanoma 
left frontal lobe associated with herbicide exposure 
(melanoma).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application for an earlier effective date for his service-
connected melanoma.  The veteran perfected a timely appeal of 
this determination to the Board. 

In May 2004, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing conducted 
before the undersigned Veterans Law Judge (formerly known as 
a Member of the Board) at the local regional office.  At the 
hearing, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating this appeal.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for melanoma was received on June 28, 1984.

2.  In an August 1989 decision, the Board granted service 
connection for melanoma; subsequently, in October 1989, the 
RO awarded an evaluation of 100 percent disabling for this 
condition effective June 28, 1984, the date of receipt of the 
original claim.





CONCLUSION OF LAW

1.  The criteria for an effective date earlier than June 28, 
1984, for a grant of service connection for melanoma, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim and that the requirements 
of the VCAA have been satisfied.

The evidence in the veteran's file consists of the veteran's 
service medical records and post-service records of the 
veteran's private and VA medical treatment.  The veteran and 
his representative have been provided with a statement of the 
case that discusses the pertinent evidence and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  In June and October 2003, the RO notified the veteran 
of the VCAA and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The letter also invited the veteran to submit 
additional evidence that the veteran may have obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  There is no identified evidence that has not 
been accounted for, the veteran has been afforded an 
opportunity to testify before the Board, and the veteran and 
his representative have been given the opportunity to submit 
statements and written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration at this time without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim, or 
for further Board development, as required by the VCAA, or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  No further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Earlier effective date for melanoma.

The record shows that the veteran's original claim of 
entitlement to service connection for PTSD was received on 
June 28, 1984.  In an October 1984 rating decision, the RO 
denied the claim.  The veteran filed a timely appeal with 
respect to this claim.  The RO again denied the claim in a 
March 1986 decision and the matter was appealed to the Board.  
In August 1989, the Board granted service connection for the 
veteran's melanoma, and in October 1989, the RO awarded the 
veteran an evaluation of 100 percent disabling for this 
condition effective June 28, 1984, the date of receipt of the 
original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As noted above, the veteran asserted a claim of entitlement 
to service connection for melanoma on June 28, 1984, which is 
the date of receipt of the original claim and which is well 
after the one-year period following his discharge from 
service.  Based on 38 U.S.C.A. § 5110(a), therefore, the RO 
granted the earliest effective date for a grant of service 
connection for melanoma that the law allows.

In his statements and testimony, however, the veteran 
contends that an effective date prior to June 28, 1984 is 
warranted because he was diagnosed with this disorder as 
early as 1975, implying that records of his care for this 
condition should serve as a claim of service connection.  In 
addition, the veteran notes that he filed an application for 
non-service-connected pension benefits for his melanoma in 
June 1976.

Regarding the veteran's medical treatment records, while it 
is true that any communication or action indicating an intent 
to apply for one or more benefits administered by VA may be 
considered an informal claim, see 38 C.F.R. § 3.155(a), 
"[t]he mere presence of the medical evidence [in the record] 
does not establish an intent on the part of the veteran" to 
seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Records of the veteran's 
treatment for melanoma dated prior to filing his claim of 
entitlement to service connection for melanoma, therefore, 
cannot by themselves serve as a claim of service connection.  
The mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

In addition, the Board notes that service connection was 
established for the veteran's melanoma because the RO found 
that this condition had its onset in service.  It does not 
follow from this, though, that the effective date of service 
connection should be the day following service.  This 
interpretation would render meaningless the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Meeks 
v. West, 216 F.3d 1363, (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
addressing a similar argument, noted that the veteran in that 
case "conflate[d] what are in fact two distinct issues, 
involving separate inquiries:  the determination of the date 
from which an award is effective, and the quantum of the 
award to which a veteran is entitled."  Id. at 1366.  

With regard to the veteran's claim filed in June 1976 for 
non-service-connected pension benefits, the Board notes that 
the secretary is not automatically required to treat every 
pension claim as also being a claim for compensation.  See 
Stewart v. Brown, 10 Veteran App. 15 (1997).  In this regard, 
the Board observes that a claim of entitlement may either be 
formal or informal written communication, requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for 
pension may be considered claim for compensation, or vice 
versa, with the greater benefit awarded unless the claimant 
specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151(a).  In making this determination, the Board notes 
that the Secretary exercises discretion in accordance with 
the application and the evidence.  See Stewart, 10 Vet. 
App. at 18.  

Here, the evidence in the veteran's claims file indicates 
that the veteran was seeking pension benefits, not service 
connection, in his June 1976 application to VA.  For example, 
two statements filed by the veteran with the RO, in October 
1976 and again in December 1976, indicate that the veteran 
sought non-service-connected pension benefits at that time.  
In both statements, the veteran specifically inquired as to 
the status of his "claim for non-service pension."  In 
addition, a request for medical records dated in July 1976 
noted "Vet applying for non service pension."  A similar 
note is found on a July 1976 Income-Net Worth and Employment 
Statement.  The Board also notes that there is nothing in the 
veteran's file that indicates anything to the contrary, that 
might suggest that this was an application for service 
connection.  Stewart, 10 Vet. App. at 19.  

Based on the foregoing, the Board finds that there is nothing 
in the record indicating that the veteran sought service 
connection for melanoma in his June 1976 application for 
benefits.  Id.  The veteran's June 1976 claim therefore 
cannot be construed as a claim for service connection.  

For the foregoing reasons, the veteran's claim of entitlement 
to an earlier effective dated for his service-connected 
melanoma must be denied.  In reaching this conclusion, the 
Board notes that the veteran is a very sympathetic candidate 
who, with the assistance of his wife, has made remarkable 
progress with his disability under extremely difficult 
conditions.  Unfortunately, however, the law does not provide 
for an earlier effective date for the veteran's claim under 
the circumstances of this case.


ORDER

An effective date of service connection for melanoma, prior 
to June 28, 1984, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



